DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The claim set filed on 21 October 2022 including pending claims 1, 3-4 and 6-21 has been considered on the merits. 
	Claims 1, 3-4 and 6-21 are rejected
Response to Arguments
Applicant’s arguments, see page 7, filed 21 October 2022, with respect to the objection to the drawings set out in the 18 July 2002 correspondence have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 8, filed 21 October 2022, with respect to objection to the claims set out in the 18 July 2002 correspondence have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 8, filed 21 October 2022, with respect to rejection of claims under 112(b) set out in the 18 July 2002 correspondence have been fully considered and are persuasive.  The rejection of claims under 112(b) has been withdrawn. However upon further consideration a new ground of rejection under 112(b) is made in light of the amendments. 
Applicant’s arguments, see 9, filed 21 October 2022, with respect to rejection of claims under 112(d) set out in the 18 July 2002 correspondence, have been fully considered and are persuasive.  The rejection of claims under 112(d) has been withdrawn. 
Applicant's arguments, see pages 8-9, filed  21 October 2022, with respect to rejection of claims under U.S.C §102(a)(2) set out in the 18 July 2002 correspondence have been fully considered but they are not persuasive. 
Applicant argues that McCord doesn’t teach “at least one standardized interface between the manifold and the at least one analytical test device, comprising a mechanical connection and an electrical connection for transmitting at least one of data and electrical power with the analytical test device”. However, McCord teaches least one standardized interface (see column 10 lines 50-55, which recites “a wireless communications interface that transmits a signal to the wireless interface 231 of the urine analysis system mounted to toilet 110”). McCord teaches an electrical connection (illustrated as an electrical connection in Figure 3) for receiving at least one of data and electrical power (see Figure 3 which  illustrates an electrical connection between a battery 240 configured to provide electrical power to a control board 230, the control board configured to receive electrical power). The communication interface disclosed by McCord includes more than one mechanical connection (e.g. the mechanical connections internal to the interface and other mechanical connections external to the interface e.g. the physical button 601, see column 10 line 46-50). Therefore, the rejection is respectfully maintained. 
Applicant's arguments, see page 9, filed 21 October 2022 with respect to the rejection of claim 19 under U.S.C. §103 have been fully considered but they are not persuasive because Hayes is aimed at a problem of dispensing a fluid in controlled manner which is one of the problems faced by the inventor. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. The rejection is respectfully maintained.
Applicant's arguments, see page 9, filed 21 October 2022 with respect to rejection of claim 20 under U.S.C. §103 have been fully considered but they are not persuasive because Hirotoshi is aimed at a problem of dispensing a fluid in controlled manner which is one of the problems faced by the inventor. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. The rejection is respectfully maintained.
Applicant’s statement on applicant’s intent on filing a terminal disclaimer at a later time is acknowledged. The double patenting rejection is respectfully maintained.
Claim Objections
Claims 3 and 6 are objected to because claims 3 and 6 depend on claim 2 which is now a cancelled claim. For examination purposes, claim 3 is interpreted to depend from claim 1 and claim 6 to depend from claim 1. 
Appropriate correction is required.

Double Patenting
Claim 1 of this application is patentably indistinct from claims 1,5 and 13 of Application No. 16/812,019. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 13 of copending Application No. 16/812,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 recites the limitations recited in co-pending claims 1, 5  and 13 wherein the apparatus corresponds to the analytical toilet of copending claim 1, the fluid inlet and outlet corresponds conduits of copending claim 1 and the  connection corresponds to the data connection of co-pending claim 13, and the sensor corresponds to the sensor of co-pending claim 5. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4 and 6-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention.
Claim 1 recites  “a connection for receiving at least one of data and electrical power”. It is unclear what the structural limitation “a connection” is limited to. For purposes of compact prosecution, the claim requires “a connection” interpreted as an electrical wire connector connecting at least two structural members, one configured to send, the other configured to receive data or electrical power, wherein data or electrical power is received from any structure to another within the apparatus via a wire connector which is the connection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCord (US Patent No. 10,383,606).
Regarding claim 1, McCord teaches an apparatus (see Figure 1) for analyzing excreta samples (such as samples including urine) in a toilet (110)(see Figure 1) comprising: 
at least one analytical test device (referred to as a toilet based urine analysis system 100 in column 5 lines 62-64100) comprising:
one or more fluid inlets (illustrated as a collector 101 in Figure 5B) configured to receive fluids (such as urine) from the toilet (110); 
at least one outlet (illustrated as an exit hole 502 in Figure 5B) configured to discharge the fluids (such as urine) to the toilet (110); 
a connection (illustrated as an electrical connection in Figure 3) for receiving at least one of data and electrical power (see Figure 3 which  illustrates an electrical connection between a battery 240 configured to provide electrical power to a control board 230, the control board configured to receive electrical power); and 
at least one sensor (illustrated as an optical sensor (312b) in Figure 3) configured to measure at least one property (i.e. flow) of the fluids (such as urine) in the apparatus (i.e. toilet based urine analysis system)  (see column 10 lines 5-10, which recites “optical sensor 312b may be used to measure flow of urine out of the system after testing”).
McCord teaches least one standardized interface (wherein because in telecommunications, an interface standard is a standard that describes one or more functional characteristics (such as code conversion, line assignments, or protocol compliance) or physical characteristics (such as electrical, mechanical, or optical characteristics) necessary to allow the exchange of information between two or more (usually different) systems or pieces of equipment, the wireless communication interface 231 of McCord is standardized by a standard to perform the function of exchanging data (see column 10 lines 50-55, which recites “a wireless communications interface that transmits a signal to the wireless interface 231 of the urine analysis system mounted to toilet 110”). The communication interface disclosed by McCord includes more than one mechanical connection (e.g. the mechanical connections internal to the interface and a mechanical connection external to the interface e.g. the physical button 601, see column 10 line 46-50)
a manifold (which corresponds to fluid transport system 204 in column 7 lines 60-65) supplying fluid  (such as urine, cleaning reagents, reagents) to the at least one analytical test device (100) and receiving waste fluids from the at least one analytical test device (100); the at least one standardized interface (referred to as a wired or wireless communication interface in column 3 lines 29-35)  between the manifold (i.e. fluid transport system 204) and the at least one analytical test device (i.e. toilet based urine analysis system 100), comprising a mechanical connection (i.e. the mechanical connections internal to the interface and other mechanical connections external to the interface e.g. the physical button 601, see column 10 line 46-50) and an electrical connection (illustrated as an electrical connection in Figure 3) for transmitting at least one of data and electrical power with the analytical test device (see column 10 lines 50-55, which recites “a wireless communications interface that transmits a signal to the wireless interface 231 of the urine analysis system mounted to toilet 110”).
Regarding claim 3, McCord teaches the apparatus of Claim 1 wherein the manifold (which corresponds to multiple pumps, valves, tubes) comprises multiple  flow paths (i.e. tubes) for providing fluids (such as urine, cleaning solutions, reagents) to and from the apparatus (i.e. toilet based urine analysis system) (see column 7 lines 60-65, which recites “fluid transport system 204, which may for example comprise pumps, valves, tubes, capillaries, microfluidics systems, or other elements, transports all or a portion of urine sample 203”).
Regarding claim 4, McCord teaches the apparatus of Claim 3 wherein the manifold (which corresponds to multiple pumps, valves, tubes)  supplies fluids in segmented (i.e. controlled) flow (i.e. volume) (note the fluid transport system 204 transports  fluid in segmented flow because controlled volume means segmented means consisting of segments of flow, see column 8 lines 10-15, which recites “[t]he fluid transport system 204 dispenses a controlled volume 205 of urine onto the test regions of the test matrix in the test chamber 210”).
Regarding claim 6, McCord teaches the apparatus of Claim 1 wherein the at least one sensor (which corresponds to at least one or more of pressure sensors, force sensors, liquid sensors) comprises an active component (referred to as an analytic component) located on the sensor (i.e. at least one of pressure sensors, force sensors, liquid sensors) such that it will contact the fluids supplied by the manifold (which corresponds to multiple pumps, valves, tubes)  (see column 7 lines 30-50, which recites “[d]etection of urine flowing into the collector may for example use one or more pressure sensors, force sensors, liquid sensors, flow sensors, capacitors, or any other mechanism to detect the urine flow”, see also column 7 lines 8-24, which recites “[u]rine is collected in collector 101 and is transported into the analytic components of system 100. These analytic components may perform any desired urine analysis test or tests. In one or more embodiments the system 100 may perform multiple tests, potentially tens or hundreds of tests for example, on a single urine sample collected by collector 101. Tests may involve […] optical sensors, electrical sensors, chemical sensors, label and label free detection technologies, chromogenic assays, fluorophore-based assays, binding events assays, and electrochemical assays”).
Regarding claim 7, McCord teaches the apparatus of Claim 1 apparatus is configured to receive electrical power (illustrated as battery 240) from the  toilet (110) (see Figure 8A).
Regarding claim 8, McCord teaches the apparatus of Claim 1 wherein the apparatus (i.e. toilet based urine analysis system)  is configured to have a data connection with the toilet (see  Figure 6A).
Regarding claim 9, McCord teaches the apparatus of Claim 7 wherein the data connection (which corresponds to a wireless signal command sent over wireless communication interface) is a wireless connection (see column 4, lines 10-15, which recites “[w]hen the physical 10 button or button on an app is activated, a command may be sent over the wireless communications interface to the controller of the urine analysis system, indicating that the urine collector should be deployed”).
Regarding claim 10, McCord teaches the apparatus of Claim 7 further comprising a processor (233b) adapted to receive signals (which corresponds to transmission of data via signals) from the at least one sensor (see column 16 lines 40-50, which recites  “[o]ne or more images 1001a or other signal data are obtained by sensors 224. In one or more embodiments this data may be transmitted to a local data analysis processor or processors 233b integrated into the urine analysis system mounted to the toilet”).
Regarding claim 11, McCord teaches the apparatus of Claim 9 wherein the processor (referred to as a local data analysis processor or processors 233b)  is part of the toilet (see column 16 lines 40-50, which recites  “[o]ne or more images 1001a or other signal data are obtained by sensors 224. In one or more embodiments this data may be transmitted to a local data analysis processor or processors 233b integrated into the urine analysis system mounted to the toilet”).
Regarding claim 12, McCord teaches the apparatus of Claim 1 wherein at least one analytical test device (which corresponds a test line) measures at least one of excreta content (which corresponds to indicating whether the analyte is present and in what quantities), excreta temperature, and excreta color (see column 13 lines 20-25, which recites “the test line may for example change color and the color change or intensity of the color may indicate whether the analyte is present and in what quantities”).
Regarding claim 13, McCord teaches the apparatus of Claim 1 wherein the at least one sensor further comprises one or more of an MOSFET, CCD (which corresponds to a CMOS/CCD camera), bioFET, an electrochemical cell, spectrometry, laser excitation, ultraviolet excitation, electrophoresis, amperometry, colorimetric analysis, and chromatography (see column 8 lines 25-35, which recites “sensor or sensors 224 may be a photosensor capable of detecting any combination of light reflectance, absorption, or fluorescence, such as for example a CMOS/CCD camera, a photodiode array, or a spectrophotometer”).
Regarding claim 14, McCord teaches the apparatus of Claim 1 wherein at least one sensor (which corresponds to a sensor 224) comprises a device (which corresponds to a spectrophotometer)  for spectroscopic analysis of a liquid biological sample through a transparent wall of the at least one analytical test device (see column 8 lines 25-35, which recites “sensor or sensors 224 may be a photosensor capable of detecting any combination of light reflectance, absorption, or fluorescence, such as for example a CMOS/CCD camera, a photodiode array, or a spectrophotometer”).
Regarding claim 15, McCord teaches the apparatus of Claim 1 wherein the fluids (such as urine) received by the one or more fluid inlets (collector 101 in Figure 5B) include at least one of excreta (such as urine), buffer solutions, chemical reagents, air, biomarkers, dilution solutions, calibration solutions, fragrances, sterilizers, flushing fluid, rinsing fluid, cleansing fluids (such a cleaning solution), electrolyzed water, air, and water.  McCord teaches urine being received by a fluid inlet (i.e. collector 101) for analysis. In addition, because a claim is only limited by positively recited elements, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In this case, apparatus claim 15 recites only materials worked upon. 
Regarding claim 16, McCord  teaches the apparatus of Claim 1 wherein the apparatus (i.e. toilet based urine analysis system) comprises a microfluidic chip (referred to as a test matrix) or a lab- on-chip (see column 12 lines 43-50, which recites “urine required for tests in one or more embodiments of the test matrix may be for example approximately 50 microliters for each colorimetric test and approximately 150 microliters for each lateral flow test”, see also column 10 lines 20-22, which recites “[i]n step 404 a fluid transport system such as for example a microfluidics system, transports urine”) (wherein because the systems includes a microfluidic system and tests amounts of  approximately 150 microliters of sample, McCord term lateral flow test reads on the claimed microfluidic test). 
Regarding claim 17, McCord teaches the apparatus of Claim 1 further comprising at least one fluid reservoir (illustrated as a cleaning solution container in Figure 2).
Regarding claim 18, McCord teaches the apparatus of Claim 17 wherein the at least one fluid reservoir (referred to as a microreactor) contains a reagent (referred to as immobilized active reagents) (see column 3 lines 19-24, which recites “an array of microreactors containing immobilized active reagents that interact with the analytes of interest”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Hayes et al (US Patent No. 4,877,745).
Regarding claim 19, McCord teaches the apparatus of Claim 17.
McCord does not teach an apparatus wherein a fluid is ejected from a reservoir by applying electrical current to a piezoelectric crystal.
In the analogous art of providing apparatus and process for reagent fluid dispensing and printing for the manufacture of chemical assay test strips wherein the strip is exposed to a fluid or a series of fluids to be tested, such as blood, serum or urine, Hayes teaches a fluid reservoir (referred to as a jetting tube) configured to eject a fluid the reservoir (i.e. jetting tube) by applying electrical current (which corresponds to an electrical pulse) to a piezoelectric crystal (referred to as a piezoelectric transducer). Hayes recites “invention used in dispensing reagent fluids, a jetting tube is concentrically located within a piezoelectric transducer. The jetting tube comprises an orifice at one end and a reagent receiving aperture at the other end. The receiving end of the jetting tube is connected to a filter which is in turn connected to a reservoir containing a selected reagent. A jetting control unit supplies an electrical pulse of short duration to the transducer in response to a command issued by a computer. The electrical pulse causes the volume defined by the jetting tube to expand by an amount sufficient to intake a small quantity of reagent fluid from the reservoir. At the end of the pulse duration, the transducer de-expands propelling a small quantity of the reagent fluid through the orifice and into a fluid receptacle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrotransducer of Hayes into the apparatus of McCord for the benefit of rapidly and reproducibly dispensing “precise minute quantities of reagent fluid […] in a reproducible manner (see column 3 lines 40-50). Hayes teaches “[t]he dispensing system 30 provides numerous advantages based upon the ability of the reagent jetting head 400 to rapidly and reproducibly eject uniform quantities of a wide range of reagents. The ability of the dispensing system 30 to dispense minute amounts of reagents reduces the processing time of certain chemical assays. Furthermore, some chemical assays require a wide range of dilution ratios. Many conventional dispensing systems are unable to dispense the reagents in volumes small enough to make the desired assay practical. The dispensing system of the present invention overcomes this disadvantage” (see column 8 lines 10-23). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Granier et al (US Publication 2016/0303563). 
Regarding claim 21, McCord teaches the apparatus of claim 1.
McCord doesn’t teach an apparatus including a standardized interface wherein the standardized interface further comprises fluidic connections between a manifold and a at least one analytical test device.
In analogous art of providing Modular Instrumentation for Analyzing Biological Fluids, Granier et al (US Publication 2016/0303563) teaches an apparatus (referred to as a modular analytic system 100 in [0073] and illustrated in Figure 1)   including fluidic connections between a manifold (referred to as a fluidic network in claim 1) and a at least one analytical test device (referred to as at least one sample analysis module in claim 1) (see also [0014], which recites “a fluidic connector interface coupled to the fluidic network, in which the fluidic output port of the sample processing module is configured to mate with the fluidic connector interface”) (see also [0017], which recites “fluid sample analysis module is arranged to deliver a fluid sample through the fluidic network to at least one other fluid sample analysis module”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fluidic connection of Grainer for the benefit of efficiently delivering sample or reagent to an analytical device (see [0017]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCord and Hayes combination further in view of Hirotoshi et al (JP 2003-62997).
Regarding claim 20, the combination of McCord and Hayes teaches the apparatus of Claim 19 (see 112(b) rejection above).
Even though, the combination McCord and Hayes teaches an apparatus wherein a fluid is ejected from the internal reservoir by applying electrical current to a piezoelectric element, the combination does not explicitly teach an apparatus including a heating element to which electrical current is supplied so as to eject fluid from an internal reservoir within the apparatus. 
In the analogous art of providing ejection of liquid droplet from a reservoir using electrical elements, Hirotoshi teaches an fluid reservoir (referred to as a pressurized liquid chamber 6) configured to eject liquid therefrom by applying electrical current to a heating element (referred to as a an electrothermal converter 9) (see description of related art section, which recites “a droplet discharge head that discharges a DNA sample as droplets”) (see abstract, which recites “Problem: to prevent backflow of liquid to the common liquid chamber side with a simple configuration. Solution: An electrothermal converter 9 for causing a state change of a liquid by heat is provided in a supply path 7 between a pressurized liquid chamber 6 and a common liquid chamber 8”, see also [0012] of Hirotoshi , which recites “invention changes the state of the liquid in the liquid supply path between the pressurized liquid chamber and the common liquid chamber due to heat. It is provided with an electrothermal converting means for causing it. Here, it is preferable to form a bottleneck in at least a part of the liquid supply channel and to provide an electrothermal converting means in this bottleneck. In the droplet discharge head according to the present invention, a bottleneck is formed in the liquid supply path between the pressurized liquid chamber and the common liquid chamber, and a liquid is formed by heat in the vicinity of the boundary between the bottleneck). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element of Hirotoshi into the combination disclosed by McCord and Hayes for the benefit of preventing backflow of liquid to a common liquid chamber). 
In addition, the simple substitution of one known element (a heating element to which  electrical current is supplied to eject fluid from an internal reservoir for another (a piezoelectrical element whereto electrical current is supplied to eject fluid from an internal reservoir)  is likely to be obvious when predictable results are achieved.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spangenberg et al (US Publication 20170284925) teaches a device (2) having a cover (5) and a discharge equipment for supplying determined urine amount into an analysis region. An analysis chamber is provided with a urine test strip. Exhausting elements supply the determined urine amount into a supply region of the analysis chamber of the urine test strip. A detection device detects an optical detectable parameter. The urine test strip is provided with the optical detectable parameter. A removal device (14) is provided with a closing element (22) and a tube element, which is arranged in an opening of a base body (4) (see abstract, claim 1 and Figure 1-9). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/CHRISTINE T MUI/Primary Examiner, Art Unit 1797